SOMERYILLE, J.,
dissenting. — I dissent from so much of tbe opinion of a majority of the court in this case as relates to tbe damages recoverable for tbe failure to transmit and deliver cipher telegrams. I think tbe sound rule is to limit tbe measure of damages in these cases to such as are nominal, or, at most, tbe price paid for sending tbe message. Tbe reason and authorities in support of this conclusion are fully discussed in my dissenting opinion in tbe Western Union Tel. Co. v. Way, 83 Ala. 562-565.